Exhibit – 10.19(b)

BSQUARE CORPORATION

FOURTH AMENDED AND RESTATED STOCK PLAN

RESTRICTED STOCK GRANT AGREEMENT

This Restricted Stock Grant Agreement (the “Agreement”) is made as of
                     by and between BSQUARE Corporation, a Washington
corporation (the “Company”), and                      (“Participant”).

1. Issuance of Restricted Stock. Subject to the terms and conditions of this
Agreement, on the date of this Agreement the Company will issue to Participant
                     uncertificated shares of the Company’s Common Stock (the
“Shares”). The term “Shares” refers to the granted Shares and all securities
received in replacement of or in connection with the Shares pursuant to stock
dividends or splits, all securities received in replacement of the Shares in a
recapitalization, merger, reorganization, exchange or the like, and all new,
substituted or additional securities or other properties to which Participant is
entitled by reason of Participant’s ownership of the Shares. The issuance of the
Shares shall be subject to the terms, definitions and provisions of the BSQUARE
Corporation Fourth Amended and Restated Stock Plan (the “Plan”) adopted by the
Company, which is incorporated in this Agreement by reference. Unless otherwise
defined in this Agreement, the terms used in this Agreement shall have the
meanings defined in the Plan.

2. Issuance of Shares. The certificates representing the shares shall not be
physically issued; instead, the Company’s transfer agent will record the Shares
electronically in the stock records of the Company, and Participant will have
reasonable access to such records.

3. Limitations on Transfer. In addition to any other limitation on transfer
created by applicable securities laws, Participant shall not assign, encumber or
dispose of any interest in the Shares while the Shares are subject to the
Company’s Forfeiture Right (as defined below), except in compliance with the
provisions below. After any Shares have been released from the Forfeiture Right,
Participant shall not assign, encumber or dispose of any interest in such Shares
except in compliance with applicable securities laws.

(a) Forfeiture Right.

(i) In the event of the voluntary or involuntary termination of Participant’s
service as a director of the Company for any reason (including death or
disability), the Company shall upon the date of such termination (the
“Termination Date”) have an irrevocable, exclusive right (the “Forfeiture
Right”) to require forfeiture of the Shares held by Participant as of the
Termination Date for which the Forfeiture Right has not expired.

(ii) The Forfeiture Right shall be exercised by the Company by written notice at
any time following the Termination Date to Participant or Participant’s
executor. Upon delivery of such notice, the Shares shall become authorized but
unissued capital stock of the Company, without further action by Participant.

(iii) [    ] Percent ([    ]%) of the Shares shall initially be subject to the
Forfeiture Right. The Shares shall be released from the Forfeiture Right as
follows: [    ].

(b) Assignment and Transfer. The Forfeiture Right may be assigned by the Company
in whole or in part. Until the Shares have been released from the Company’s
Forfeiture Right,



--------------------------------------------------------------------------------

the Shares may not be transferred, assigned, pledged or hypothecated in any
manner (whether by operation of law or otherwise) other than by will, by the
applicable laws of descent and distribution or pursuant to any qualified
domestic relations order, and shall not be subject to execution, attachment or
similar process without the prior written consent of the Company. Any attempt to
transfer, assign, pledge, hypothecate or otherwise dispose of the Shares or of
any right or privilege conferred by this Agreement contrary to the provisions of
this Agreement or upon the sale or levy or any attachment or similar process
upon the rights and privileges conferred by this Agreement, shall be null and
void.

4. Restrictions Binding on Transferees. All transferees of Shares or any
interest therein will receive and hold such Shares or interest subject to the
provisions of this Agreement, including, insofar as applicable, the Forfeiture
Right. In the event the Forfeiture Right is deemed exercised by the Company
pursuant to Section 3(a)(ii) hereof, the Company may deem any transferee to have
transferred the Shares or interest to Participant prior to their forfeiture to
the Company.

5. Legends; Stop-Transfer Orders.

(a) Legends. Any electronic record evidencing the Shares shall include
substantially the following legend (as well as any legends required by
applicable state and federal corporate and securities laws):

THESE SHARES MAY BE TRANSFERRED ONLY IN ACCORDANCE WITH THE TERMS OF AN
AGREEMENT BETWEEN THE COMPANY AND THE SHAREHOLDER, A COPY OF WHICH IS ON FILE
WITH THE SECRETARY OF THE COMPANY.

(b) Stop-Transfer Notices. Participant agrees that, in order to ensure
compliance with the restrictions referred to herein, the Company may issue
appropriate “stop transfer” instructions to its transfer agent.

(c) Refusal to Transfer. The Company shall not be required (i) to transfer on
its books any Shares that have been sold or otherwise transferred in violation
of any of the provisions of this Agreement or (ii) to treat as owner of such
Shares or to accord the right to vote or pay dividends to any purchaser or other
transferee to whom such Shares shall have been so transferred.

(d) Expiration of Forfeiture Right. Upon the expiration of the Forfeiture Right,
appropriate entries will be made in the Company’s stock records and/or the
Depository Trust Company’s DWAC system to reflect Participant’s unrestricted
ownership of the Shares.

6. Section 83(b) Election. Participant understands that Section 83(a) of the
Internal Revenue Code of 1986, as amended (the “Code”), taxes as ordinary income
the difference between the amount paid for the Shares and the fair market value
of the Shares as of the date any restrictions on the Shares lapse. In this
context, “restriction” means the right of the Company to require the forfeiture
of the Shares pursuant to the Forfeiture Right set forth in Section 3(a) of this
Agreement. Participant understands that Participant may elect to be taxed at the
time the Shares are issued, rather than when and as the Forfeiture Right
expires, by filing an election under Section 83(b) (an “83(b) Election”) of the
Code with the Internal Revenue Service within 30 days from the date of issuance.
Even if the fair market value of the Shares at the time of the execution of this
Agreement equals the amount paid for the Shares, the election must be made to
avoid income under Section 83(a) in the future. Participant understands that
failure to file such an election in a timely manner may result in adverse tax
consequences for Participant. Participant further understands that an additional
copy of such election form should be filed with his or her federal income tax
return for the calendar year in which the date of this Agreement falls.
Participant acknowledges that the foregoing is only a summary of the effect of
United States federal income taxation

 

2



--------------------------------------------------------------------------------

with respect to the issuance of the Shares hereunder, and does not purport to be
complete. Participant further acknowledges that the Company has directed
Participant to seek independent advice regarding the applicable provisions of
the Code, the income tax laws of any municipality, state or foreign country in
which Participant may reside, and the tax consequences of Participant’s death.

7. Effect of Agreement. Participant acknowledges receipt of a copy of the Plan
and represents that he or she is familiar with the terms and provisions thereof
(and has had an opportunity to consult counsel regarding the terms), and hereby
accepts the Shares and agrees to be bound by the contractual terms as set forth
herein and in the Plan. Participant hereby agrees to accept as binding,
conclusive and final all decisions and interpretations of the Plan Administrator
regarding any questions relating to the Shares. In the event of a conflict
between the terms and provisions of the Plan and the terms and provisions of
this Agreement, the Plan terms and provisions shall prevail. This Agreement,
including the Plan, constitutes the entire agreement between Participant and the
Company on the subject matter hereof and supersedes all proposals, written or
oral, and all other communications between the parties relating to such subject
matter.

[Signature Page Follows]

 

3



--------------------------------------------------------------------------------

The parties have executed this Agreement as of the date first set forth above.

 

BSQUARE CORPORATION By:  

 

Title:  

 

PARTICIPANT ACKNOWLEDGES AND AGREES THAT THE RELEASE OF THE COMPANY’S FORFEITURE
RIGHT UNDER SECTION 3 HEREOF SHALL OCCUR ONLY THROUGH CONTINUING SERVICE AS A
DIRECTOR OF THE COMPANY. PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT
NOTHING IN THIS AGREEMENT SHALL CONFER UPON PARTICIPANT ANY RIGHT WITH RESPECT
TO CONTINUATION OF SUCH RELATIONSHIP WITH THE COMPANY.

 

PARTICIPANT By:  

 

Name:  

 

Address:  

 

 

Forfeiture Commencement Date:                    